IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 299PA12

                              FILED 8 MARCH 2013

NICK OCHSNER

             v.
ELON UNIVERSITY and NORTH CAROLINA ATTORNEY GENERAL ROY
COOPER



      On discretionary review pursuant to N.C.G.S. ' 7A-31 of a unanimous

decision of the Court of Appeals, ___ N.C. App. ___, 725 S.E.2d 914 (2012), affirming

two orders dismissing plaintiff’s complaint entered on 1 August 2011 by Judge

Michael J. O’Foghludha in Superior Court, Alamance County.            Heard in the

Supreme Court on 13 February 2013.


      Whitley Law Firm, by Ann C. Ochsner, for plaintiff-appellant.

      Womble Carlyle Sandridge & Rice, LLP, by Christopher W. Jones, Beth Tyner
      Jones, and Amanda G. Ray, for defendant-appellee Elon University.

      Roy Cooper, Attorney General, by David L. Elliott, Assistant Attorney General,
      for defendant-appellee Roy Cooper.

      Stevens Martin Vaughn & Tadych, PLLC, by C. Amanda Martin, for Boney
      Publishers, Inc.; The DTH Publishing Corp.; Capitol Broadcasting Company,
      Incorporated; and The News and Observer Publishing Company, amici curiae.

      Teague Campbell Dennis & Gorham, LLP, by Henry W. Gorham, for North
      Carolina Association of Campus Law Enforcement Administrators; Fred P.
      Baggett, for North Carolina Association of Chiefs of Police; and Edmond W.
      Caldwell, Jr., General Counsel, and Julie B. Smith, Associate General
      Counsel, for North Carolina Sheriffs= Association, Inc., amici curiae.
                             OCHSNER V. ELON UNIV.

                                 Opinion of the Court



      Poyner Spruill LLP, by Edwin M. Speas, Thomas R. West, and Pamela A.
      Scott, for North Carolina Independent Colleges and Universities, Inc., amicus
      curiae.
      Kilpatrick Townsend & Stockton LLP, by Adam H. Charnes and Richard D.
      Dietz, for Student Press Law Center, Reporters Committee for Freedom of the
      Press, Society of Professional Journalists, Investigative Reporters & Editors,
      Inc., and VTV Family Outreach Foundation, amici curiae.


      PER CURIAM.


      Justice JACKSON took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members

voting to affirm and three members voting to reverse the decision of the Court of

Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and

stands without precedential value. See, e.g., Amward Homes, Inc. v. Town of Cary,

365 N.C. 305, 716 S.E.2d 849 (2011); State v. Pastuer, 365 N.C. 287, 715 S.E.2d 850

(2011).



      AFFIRMED.




                                          2